Exhibit 10.22

AGREEMENT

THIS AGREEMENT (“Agreement”) is by and between Tyson Foods, Inc., a corporation
organized under the laws of Delaware (“Company”), and John Tyson (“Mr. Tyson”).

WITNESSETH:

WHEREAS, the Company and Mr. Tyson previously entered into an agreement dated as
of September 28, 2007 (the “2007 Agreement”), whereby Mr. Tyson provided
advisory services in a non-officer capacity; and

WHEREAS, the Company and Mr. Tyson desire to enter into a new agreement to
provide advisory services in a non-officer capacity upon the terms, provisions
and conditions herein provided;

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

 

1.   (a)   Except as expressly provided herein, the 2007 Agreement shall be of
no further force and effect after October 2, 2010. The term of this Agreement
(the “Term”) shall begin October 3, 2010 (the “Effective Date”) and shall end on
the earlier of (i) ten (10) years thereafter and (ii) the termination of this
Agreement as otherwise expressly provided herein.

 

  (b)

Notwithstanding any other provision of that certain Amended and Restated
Employment Agreement dated as of July 29, 2003 by and between Mr. Tyson and the
Company, the 2007 Agreement or any stock option award agreement under which
Mr. Tyson’s outstanding options to purchase shares of the Company’s Class A
Common Stock described in Schedule 1 attached hereto and incorporated herein by
reference were received, such options shall remain in full force and effect and
shall continue to vest on the earlier of (i) those vesting dates set forth under
Schedule 1 as occurring during the Term; (ii) the termination of this Agreement
by the Company for any reason other than for “Cause;” (iii) Mr. Tyson’s death or
Mr. Tyson’s “Permanent Disability” (as defined and determined under the
Company’s Long-Term Disability Benefit Plan applicable to the most senior
officers of the Company as in effect on the effective date of the 2007
Agreement); (iv) any material breach by the Company



--------------------------------------------------------------------------------

 

(including, without limit, any reduction in the payment or benefits owed to
Mr. Tyson) of this Agreement; or (v) any earlier date as provided under
Section 17 or the otherwise applicable (but not inconsistent) provisions of the
governing plan and stock option award agreement under which such options were
issued or received. Once vested, such options shall remain fully vested and
immediately exercisable, subject to the Company’s internal securities trading
policy as generally applicable to its directors, officers and employees, and in
accordance with the otherwise applicable (but not inconsistent) provisions of
the stock option award agreement under which such options were issued or
received.

 

  (c) Upon completion of the Term or any earlier termination of the Term,
Mr. Tyson will receive those retirement and/or continuing payments and benefits,
as specified herein, in the amounts and upon the terms hereinafter contained.

 

2. During the Term, Mr. Tyson will provide services to the Company based on the
following:

 

  (a) Mr. Tyson may be required to provide up to twenty (20) hours per month of
advisory services to the Company and perform certain public relations duties,
each upon the Company’s reasonable request. Such hourly requirement shall not be
cumulative, and Mr. Tyson shall have no obligation to the Company to provide
over twenty (20) hours of services in any month. Mr. Tyson may perform such
advisory services hereunder at any location but may be required to be at the
offices of the Company and/or its subsidiaries upon reasonable advance notice
and after taking into account Mr. Tyson’s other personal and professional
obligations. Mr. Tyson shall not be obligated to render advisory services under
this Agreement during any period when he is disabled due to illness or injury,
and this Agreement and the Term hereof shall nonetheless continue in full force
and effect with Mr. Tyson remaining entitled to receive all compensation and
benefits, and stock options vested or continuing to thereupon and thereafter
vest and be exercisable, as provided hereunder.

 

  (b)

If Mr. Tyson’s employment under this Agreement is terminated for “Cause,” all
further obligations of the Company (other than the Company’s obligation to make
any payments or extend any benefits accrued and owed to Mr. Tyson up to and
including such date of termination) under this Agreement will immediately cease.
As used herein, the term “Cause” shall be limited to (i) willful malfeasance or
willful



--------------------------------------------------------------------------------

 

misconduct committed by Mr. Tyson in connection with his performance of his
duties hereunder; (ii) gross negligence committed by Mr. Tyson in connection
with his performance of his duties hereunder which results in material and
demonstrable damage or injury to the Company; (iii) any willful and material
breach by Mr. Tyson of Section 7 of this Agreement; or (iv) the conviction of
Mr. Tyson of any felony. Notwithstanding the foregoing, the Company shall not
terminate Mr. Tyson’s employment under this Agreement for “Cause” under
sub-clause (i), (ii) or (iii) hereof unless and until the Company shall have
provided Mr. Tyson with written notice of the commission of any event or conduct
constituting “Cause” hereunder and providing Mr. Tyson with reasonable
opportunity to cure such event or conduct. In addition to such cure, termination
of Mr. Tyson’s employment under this Agreement for “Cause” shall be made only
upon and after delivery to Mr. Tyson of a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the then members of the
Company’s Board of Directors (the “Board”) at a meeting called and held for
purposes of considering such termination (and which meeting was conducted only
after providing Mr. Tyson with 30 days’ prior written notice thereof and
reasonable opportunity to attend such meeting and be heard before the Board with
respect to such matter prior to the Board undertaking such vote) and finding
that in the reasonable judgment of the Board, Mr. Tyson was guilty of conduct
constituting “Cause” under this Agreement and specifying the particulars of such
conduct. If the Board determines Mr. Tyson was guilty of conduct constituting
“Cause,” Mr. Tyson will reimburse the Company for any benefits and payments
received under the terms of this Agreement between the date of the notice
provided pursuant to this Section 2(c) and the determination of the Board.

 

  (c) Except for “Cause,” the Company may not terminate this Agreement.

 

  (d) Mr. Tyson may terminate this Agreement and his employment with the Company
hereunder at any time, with or without reason, upon providing the Company with
written notice of such termination which notice shall specify the date of such
termination. Upon receipt of such notice by the Company, all obligations of the
Company under this Agreement shall immediately cease; any unvested options will
immediately terminate and expire, and any vested options will be exercisable
pursuant to the terms thereof. In the event of a termination of this Agreement
by Mr. Tyson, his obligations under Section 7 of the Agreement will continue
after the termination.



--------------------------------------------------------------------------------

3. During the Term, the Company shall pay Mr. Tyson $500,000 annually for his
services provided under this Agreement. The Company shall pay Mr. Tyson the
foregoing amount through its regular payroll processes and shall convert the
annual amount shown above into level payments for each payroll cycle occurring
during the applicable period.

 

4. In addition to the compensation paid pursuant to Section 3, throughout the
entire Term, (i) Mr. Tyson shall be eligible to participate in any benefit plan
or program maintained by the Company other than plans or programs related to
equity compensation or long-term disability, provided, however, that Mr. Tyson
is eligible to receive a cash bonus if so approved by the Compensation Committee
of the Board in its sole discretion, (ii) the Company shall provide Mr. Tyson
with coverage under all employee pension and welfare benefit programs, plans and
practices in accordance with the terms thereof and which the Company generally
makes available to its most senior officers, and (iii) the Company shall provide
Mr. Tyson, his spouse and his eligible dependents with healthcare,
hospitalization, medical, long term care, vision, dental, and other similar
insurance coverage or benefits (collectively, “Health Coverage”) under the Tyson
Healthcare Continuation Plan or any successor or additional plan maintained by
the Company and at such coverage levels and upon such terms and conditions as
shall otherwise be made available to any of the most senior officers of the
Company (including, without limitation, the provision of Health Coverage at a
monthly cost to Mr. Tyson that is equal to the monthly premium cost paid by
other similarly situated participants). Unless this Agreement is terminated by
the Company for “Cause” or voluntarily by Mr. Tyson (other than by reason of the
Company’s breach of this Agreement), from and after the expiration or
termination of the Term of this Agreement, the Company shall continue to provide
Health Coverage to Mr. Tyson, his spouse and his eligible dependents consistent
with the terms of this Section 4(iii) (the “Post Termination Health Coverage”).
In addition, during the Term the Company shall permit Mr. Tyson to participate
in any benefit plan or arrangement generally made available to employees of the
Company, including reimbursement of expenses incurred in connection with the
business of the Company or in the performance of Mr. Tyson’s obligations under
this Agreement including without limitation, expenses for travel and similar
items related to Mr. Tyson’s performance of his services and duties hereunder,
in accordance with the policies of the Company. During the Term, the Company
shall also provide Mr. Tyson with the following perquisites:

 

  (a) Reimbursement of dues incurred by Mr. Tyson for one annual country club
membership consistent with the past practices of Mr. Tyson at the Company;



--------------------------------------------------------------------------------

  (b) Use of, and the payment of all reasonable expenses (including, without
limitation, insurance, repairs, maintenance, fuel and oil) for, an automobile.
The monthly lease payment or allowance for such automobile shall be consistent
with past practices under the 2007 Agreement;

 

  (c) Personal use of the Company-owned aircraft for up to one hundred fifty
(150) hours per year during the Term; provided, however, that Mr. Tyson’s
personal use of the Company-owned aircraft shall be approved pursuant to the
Company’s then existing aircraft approval policy and shall not interfere with
Company use of the Company-owned aircraft. If Mr. Tyson does not use all of such
hours in a given year, he may use those unused hours in future years during the
Term. As part of such personal use, Mr. Tyson may designate such number of
additional passengers on such Company-owned aircraft as seating permits, and
Mr. Tyson need not be one of the passengers;

 

  (d) Payment of or reimbursement from the Company for reasonable costs incurred
by Mr. Tyson for tax and estate planning advice;

 

  (e) Reimbursement from or payment by the Company for the annual premium
payment on that certain existing $7,500,000 life insurance policy on the life of
Mr. Tyson consistent with past practice. If during the Term Mr. Tyson chooses to
replace the existing policy with a different life insurance policy, the
Company’s obligation to reimburse Mr. Tyson for the annual premium will not
exceed the amount paid to Mr. Tyson for the last year under the existing policy.
The Company has no interest in any such policy nor the proceeds payable under
any such policy;

 

  (f) Use of, and the payment of all reasonable expenses associated with, mobile
telephone (Mr. Tyson will pay the same monthly fee charged other employees of
the Company for a mobile telephone), e-mail or other communication devices, home
telephone and internet lines, and secretarial, administrative and bookkeeping
support and services similar to or consistent with those previously provided by
the Company to Mr. Tyson;

 

  (g) Reasonable personal use of the Company-owned entertainment assets;
provided, however, such use shall be approved pursuant to the Company’s then
existing approval policy and such personal use of these assets shall not
interfere with the Company’s business use thereof;



--------------------------------------------------------------------------------

  (h) Up to 1,500 hours per year of security services to be designated by
Mr. Tyson, to be valued at $40 per hour; and

 

  (i) The Company will reimburse and gross-up Mr. Tyson for any and all tax
liability (including interest and penalties) imposed upon Mr. Tyson in
connection with the provision of the services and benefits sets forth in
Sections 4(a)-(h) in an amount sufficient so that the services and benefits will
be provided hereunder without reduction for taxes.

The expenses described in this Section 4 must be incurred by Mr. Tyson during
the Term to be eligible for reimbursement. All reimbursement shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the calendar year following the calendar year in
which the expense was incurred, nor shall the amount of reimbursable expenses
incurred in one taxable year affect the expenses eligible for reimbursement in
any other taxable year.

 

5. Mr. Tyson shall continue to be eligible to receive benefit payments under the
Company SERP. The annual payment made to Mr. Tyson under the SERP will be
$175,195.70 (which represents the total grossed-up benefit amount) less any
required tax withholdings.

 

6. If this Agreement is terminated early due to Mr. Tyson’s death, the
compensation and benefits described in Sections 3, 4 (other than the Post
Termination Health Coverage which shall continue) and 5 above shall cease, and
the Company shall have no further obligations under this Agreement except as
provided in this Section 6. In the event of Mr. Tyson’s death during the Term,
the Company shall, within thirty (30) days of Mr. Tyson’s death, pay his
designated beneficiary a lump sum payment equal to the remaining payments that
would have been made to Mr. Tyson under Section 3 of this Agreement for the
period of time between Mr. Tyson’s death and October 2, 2020. Additionally, from
and after the earlier of the expiration or termination of this Agreement or the
date of Mr. Tyson’s death, the Company shall thereafter, upon written notice
given to the Company by Mr. Tyson or his legal representative, as applicable,
terminate and redeem all outstanding and unexercised options to purchase any
Company stock, whether or not then vested, held by Mr. Tyson in exchange for a
lump sum payment equal to the aggregate difference between (i) the fair market
value of the stock represented by such options as determined as of the close of
the Company’s business on the date of the occurrence of the event giving rise to
application hereof less (ii) the strike price for such stock under the
applicable options.



--------------------------------------------------------------------------------

7. Mr. Tyson agrees to the following terms and conditions regarding the
nondisclosure of confidential information; non-competition; and
non-disparagement:

 

  (a) Mr. Tyson shall not, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Mr. Tyson to
divulge, disclose or make accessible such information, or (iii) disclosures to
Mr. Tyson’s professional or legal advisors to permit his obtainment of their
applicable advice, or (iv) use or disclosure of Confidential Information as
necessary to permit Mr. Tyson to defend against any claim or prosecute any
rights dependent upon the Confidential Information so used or disclosed. For
purposes of this Section 7(a), “Confidential Information” shall mean non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing plans
and other non-public, proprietary and confidential information of the Company or
its affiliates (the “Restricted Group”) or customers, that, in any case, is not
otherwise available to the public (other than by Mr. Tyson’s breach of the terms
hereof). Notwithstanding the foregoing, it is acknowledged and agreed that an
insubstantial or inadvertent disclosure or use of any Confidential Information
by Mr. Tyson shall not be deemed a breach of this provision.

 

  (b)

Mr. Tyson agrees that during the Term and so long as he remains employed by the
Company hereunder and serves as the Chairman of the Board, without the prior
written consent of the Company, (A) he will not, directly or indirectly, in the
United States, participate in any Position (as defined below) in any business
which is in direct competition with any business of the Restricted Group, (B) he
shall not, on his own behalf or on behalf of any person, firm or company,
directly or indirectly, solicit or offer employment to any person who has been
employed by the Restricted Group at any time during the 13 months immediately
preceding such solicitation, and (C) he shall not, on his



--------------------------------------------------------------------------------

 

own behalf or on behalf of any person, firm or company, solicit, call upon, or
otherwise communicate in any way with any client, customer, prospective client
or prospective customer of the Company or of any member of the Restricted Group
for the purposes of causing or attempting to cause any such person to purchase
products sold or services rendered by the Company or by any member of the
Restricted Group from any person other than the Company or any member of the
Restricted Group. The term “Position” shall include, without limitation, a
partner, director, holder of more than 5% of the outstanding voting shares,
principal, executive, officer, manager or any employment or consulting position.
It is acknowledged and agreed that the scope of the clause as set forth above is
essential, because (i) a more restrictive definition of “Position” (e.g.
limiting it to the “same” position with a competitor) will subject the Company
to serious, irreparable harm by allowing competitors to describe positions in
ways to evade the operation of this clause, and substantially restrict the
protection sought by the Company, and (ii) by the allowing Mr. Tyson to escape
the application of this clause by accepting a position designated as a “lesser”
or “different” position with a competitor, the Company is unable to restrict
Mr. Tyson from providing valuable information to such competing company to the
harm of the Company. For purposes of clarification, it is acknowledged and
agreed that the covenants and restrictions imposed and required of Mr. Tyson
under this section 7(b) shall not apply from and after the date on which either
Mr. Tyson is no longer employed by the Company (irrespective of the reason why
such employment no longer continues or exists) or Mr. Tyson no longer serves as
Chairman of the Board (irrespective of the reason why Mr. Tyson no longer serves
in such capacity).

 

  (c)

Mr. Tyson agrees that he will not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that has the
effect of undermining or disparaging the reputation of the Company or any member
of the Restricted Group, or their good will, products, or business
opportunities; or that has the effect of undermining or disparaging the
reputation of any officer, director, agent, representative or employee, past or
present, of the Company or any member of the Restricted Group. Notwithstanding
the above, Mr. Tyson will not be in violation of this provision if he (i) in
good faith engages in conduct or makes any statement in the performance of
providing advice to the Company under this Agreement or his duties as a Board
member; or (ii) makes any such statement which is not publicly disseminated, or
which Mr. Tyson could not reasonably have expected to be publicly disseminated,
and was not intended to hurt or damage the



--------------------------------------------------------------------------------

 

Company. It is acknowledged and agreed that the provisions of this Section 7(c)
are intended for the sole and exclusive benefit of the Company and there are no
third party beneficiaries hereof. As a result, the provisions hereof do not
create any right or claim in favor of any person or entity other than the
Company nor shall any third party or individual, including without limit, any
officer, director, agent, representative or employee of the Company or any
member of the Restricted Group, have any right to individually or separately
enforce or seek or assert any claim based upon the provisions hereof (or any
alleged breach or violation hereof) as against Mr. Tyson. The Company agrees
that it shall not, directly or indirectly, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of Mr. Tyson.

 

  (d) For purposes of this Section 7, a business shall be deemed to be in
competition with the Restricted Group if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Restricted Group as a material part
of the business of the Restricted Group within the same geographic area in which
the Restricted Group effects such purchases, sales or dealings or renders such
services. Nothing in this Section 7 shall be construed so as to preclude
Mr. Tyson from investing in any company if in compliance with Section 7(b)
hereof.

 

  (e) Mr. Tyson and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
modified. Mr. Tyson agrees that any breach of the covenants contained in this
Section 7 would irreparably injure the Company. Accordingly, Mr. Tyson agrees
that the Company may, in addition to pursuing any other remedies it or they may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Mr. Tyson from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Mr. Tyson.

 

8.

This Agreement shall be binding upon and inure to the benefit of the successors,
heirs and legal representatives of Mr. Tyson and the assigns and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by either
(i) Mr. Tyson except by will, by operation of the laws of



--------------------------------------------------------------------------------

 

intestate succession, or with the permission of the Company (which permission
the Company may withhold in its sole and absolute discretion) or (ii) the
Company; provided, however, that the Company may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or business(es) of the Company provided that no such
assignment by the Company shall relieve the Company from any direct, continuing
and primary liability or responsibility owed to Mr. Tyson from or in connection
with any such assignee’s breach, default or violation hereof.

 

9. The Company may withhold from any and all amounts payable under this
Agreement, such federal, state or local taxes that are required to be withheld
pursuant to any applicable law or regulation.

 

10. This Agreement represents the complete agreement between the Company and
Mr. Tyson concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral. No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Mr. Tyson and the
Company.

 

11. It is the intention of the parties hereto that all questions with respect to
the construction and performance of this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to any state’s
conflicts of laws principles.

 

12. It is the intention of the parties that this Agreement complies with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury Regulations and other Internal Revenue Service guidance thereunder
(collectively, “Section 409A”). Accordingly, this Agreement may be amended from
time to time with the consent of Mr. Tyson (which consent will not be
unreasonably withheld) as may be necessary or appropriate to comply with, and to
avoid adverse tax consequences under, Section 409A. Notwithstanding the
foregoing, the Company shall reimburse and gross-up Mr. Tyson for any and all
excise or other tax liability (including interest and penalties) that may be
assessed by the IRS pursuant to Section 409A and imposed upon Mr. Tyson under or
in connection with the Company’s making of any payment or provision of any
benefits to Mr. Tyson hereunder all in an amount sufficient so that such
payments and benefits received by Mr. Tyson hereunder will be so received
without reduction for any such taxes, interest or penalties.



--------------------------------------------------------------------------------

13. If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

14. Each party hereto shall be solely responsible for any and all legal fees
incurred by him or it in connection with this Agreement, including the
enforcement hereof.

 

15. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original.

 

16. Mr. Tyson will continue to be indemnified by the Company pursuant to each of
(i) that certain Indemnity Agreement between Mr. Tyson and the Company dated
May 9, 1997 and (ii) that certain Indemnity Agreement between Mr. Tyson and the
Company dated September 28, 2007. Mr. Tyson will receive all rights of
indemnification and related benefits consistent with and on terms no less
favorable than those extended by the Company or any member of the Restricted
Group to any other former, then current or future officer, director, or
fiduciary of the Company or any member of the Restricted Group including,
without limit, coverage under any errors and omissions, directors and officers
or other liability insurance coverage maintained by the Company or any member of
the Restricted Group.

 

17. Upon the occurrence of a Change in Control (defined below), any options
previously granted to Mr. Tyson to purchase Company stock which are unvested at
the time of the Change in Control will vest sixty (60) days after the Change in
Control event occurs (unless vesting earlier pursuant to the terms of the
applicable grant). If Mr. Tyson is terminated by the Company other than for
“Cause” during such sixty (60) day period, all of such unvested options will
vest on the date of termination. For purposes of this Agreement, the term
“Change in Control” shall have the same meaning as the term “Change in Control”
as set forth in the Tyson Foods, Inc. 2000 Stock Incentive Plan; provided,
however, that a Change in Control shall not include any event as a result of
which one or more of the following persons or entities possess, immediately
after such event, over fifty percent (50%) of the combined voting power of the
Company or, if applicable, a successor entity: (a) Don Tyson; (b) individuals
related to Don Tyson by blood, marriage or adoption, or the estate of any such
individual; or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity. The Compensation Committee of the Board shall have the sole discretion
to interpret the foregoing provisions of this paragraph.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

TYSON FOODS, INC.     JOHN TYSON By:  

/s/ Donnie Smith

   

/s/ John Tyson 10/1/10

Title:  

Chief Executive Officer

   



--------------------------------------------------------------------------------

SCHEDULE 1

 

Grant Date

  

Shares

   Strike Price     

Expiration

  

Vesting Date(s)

03/29/01

   200,000    $ 11.50       03/29/2011    Fully Vested

10/15/01

   200,000    $ 9.32       10/15/2011    Fully Vested

10/10/02

   200,000    $ 9.64       10/10/2012    Fully Vested

07/29/03

   500,000    $ 11.23       07/29/2013    Fully Vested

09/19/03

   500,000    $ 13.33       09/19/2013    Fully Vested

09/29/04

   500,000    $ 15.96       09/29/2014    Fully Vested

11/16/05

   500,000    $ 16.35       11/16/2015   

•80% Vested

•20% Vests on 11/16/10

11/17/06

   500,000    $     15.37       11/17/2016   

•60% Vested

•20% Vests on each of 11/17/10 and 11/17/11